DETAILED ACTION
Claims 1 and 5-10 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).


The disclosure is objected to because of the following informalities: 
The specification appears to include typographical error. Specifically, the specification is replete with the term “use interface” on pages 1, 2, 5, 7 and 9).  
Appropriate correction is required (maybe “user interface”).

Claim Objections
Claims 1 and 5-10 are objected to because of the following informalities:  
“and” is missing from before the last limitation of claim 1. Specifically, and “and” is required just after “the current user;” on line 37.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 1 and 5-6 are directed to non-statutory subject matter.  
Claim 1 is directed to an “intelligent service platform”. The body/structure of the claim indicate that the “an intelligent service platform” include a “theme type determining module”, a “matching module”, a “theme type recognition module”, a “theme type recognition module”, and a “application recognition module”. The “theme type determining module”, the “matching module”, the “theme type recognition module”, the “theme type recognition module”, and the “application recognition module” are not explicitly claimed and disclosed as hardware and may be interpreted as 
As software therefore, the “intelligent service platform” is not a process, a machine, a manufacture or a composition of matter and as such not directed to statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0129575 A1 to Wang et al. in view of U.S. Pub. No. 2013/0298034 A1 to Ramachandran et al.

As to claim 1, Wang teaches an intelligent service platform, comprising: 
Springboard Interface 114), wherein the theme type determining module determines a first theme type (user groups) according to collected big data of a plurality of different user groups (“...Due to the relatively large number of applications is a complex software system, it may not be feasible to display links for all applications on a single display at a given moment in time. In order to maintain the number links presented to a manageable level, the springboard interface may select applications to present based on a variety of criteria. In one or more embodiments, the selection criteria may factor in user attributers. For instance, the springboard interface may identify a set of user attributes when a user first initiates a session. The springboard may then map the user attributes to a subset of applications to present to the end user. Applications that are not selected or otherwise included in the subset are not presented via the springboard interface...The applications within multi-tier system 100 may include, but are not limited to, built-in applications, custom applications and/or external applications. Built in applications refer to applications that are integrated directly into a software product/package by a provider. For example, an ERP system may be Custom applications refer to applications that are created specifically for a user or group of users, such as users associated with a particular enterprise or department within an enterprise. Custom applications may be developed by the users themselves or any other source. Custom applications may be tailored to the users' specific environment and usage patterns. External applications include applications that are provided by third-party sources. These applications may be provided through third-party platforms and may be hosted on external servers. For example, the applications may include, but are not limited to applications provided through a cloud model, such as a Software-as-a-Service (SaaS) model. In other cases, the applications may be downloaded and installed within the same environment as the built-in applications...In one or more embodiments, applications are selected for inclusion via springboard interface 114 based on one or more user attributes. Example user attributes may include, but are not limited to, a user's role, access patterns, preferences, and security permissions. These attributes may be indicative of the applications that a user is likely to access. For example, in an ITSM system, a user that has a role of database administrator (DBA) may be more likely to access applications related to managing database resources, whereas a network manager may be more likely to access applications related to network resources. An ERP system may have other roles, such as an accounts payable manager, an accounts receivable manager, an asset manager, etc. Springboard interface 114 may select different applications for different user roles. Thus, an accounts payable manager may not see the same applications as an accounts receivable manager, although one or more applications presented through the springboard interface may overlap. The number and type of user roles may vary from implementation to implementation...As indicated above, springboard interface 114 may additionally or alternatively select applications to present based on access patterns. For example, springboard interface 114 may be configured to present the application most frequently used by an individual user or by users sharing a common role. Springboard interface 114 may maintain statistics, such as a count value that is periodically reset or decremented, for each application to track the frequency of access. The applications with the highest value may be selected for presentation. As the access patterns evolve over time, the springboard interface 114 may be automatically updated. If an application is no longer being accessed, then springboard interface 114 may replace the application with another that is more frequently accessed...Springboard interface 114 may additionally or alternatively select applications to present based on user preferences, which may be defined with respect to user groups (e.g., via user roles) and/or individual users. User preferences may be determined based on feedback or other input received from application users. For example, users may explicitly select applications that the user would like to include on the springboard interface. As another example, users may rate applications. Highly rated applications may be included on the springboard, whereas poorly rated applications may be omitted...” paragraphs 0029/0048/0058/0059/0060); 
the theme type determining module further determines a second theme type (third-party sources/platforms) corresponding to user preference information (“...Due to the relatively large number of applications is a complex software system, it may not be feasible to display links for all applications on a single display at a given moment in time. In order to maintain the number links presented to a manageable level, the springboard interface may select applications to present based on a variety of criteria. In one or more embodiments, the selection criteria may factor in user attributers. For instance, the springboard interface may identify a set of user attributes when a user first initiates a session. The springboard may then map the user attributes to a subset of applications to present to the end user. Applications that are not selected or otherwise included in the subset are not presented via the springboard interface...The applications within multi-tier system 100 may include, but are not limited to, built-in applications, custom applications and/or external applications. Built in applications refer to applications that are integrated directly into a software product/package by a provider. For example, an ERP system may be deployed with several built-in applications for performing various tasks related to managing resources. A user may augment the built-in applications with custom and/or external applications. Custom applications refer to applications that are created specifically for a user or group of users, such as users associated with a particular enterprise or department within an enterprise. Custom applications may be developed by the users themselves or any other source. Custom applications may be tailored to the users' specific environment and usage patterns. External applications include applications that are provided by third-party sources. These applications may be provided through third-party platforms and may be hosted on external servers. For example, the applications may include, but are not limited to applications provided through a cloud model, such as a Software-as-a-Service (SaaS) model. In other cases, the applications may be downloaded and installed within the same environment as the built-in applications...In one or more embodiments, applications are selected for inclusion via springboard interface 114 based on one or more user attributes. Example user attributes may include, but are not limited to, a user's role, access patterns, preferences, and security permissions. These attributes may be indicative of the applications that a user is likely to access. For example, in an ITSM system, a user that has a role of database administrator (DBA) may be more likely to access applications related to managing database resources, whereas a network manager may be more likely to access applications related to network resources. An ERP system may have other roles, such as an accounts payable manager, an accounts receivable manager, an asset manager, etc. Springboard interface 114 may select different applications for different user roles. Thus, an accounts payable manager may not see the same applications as an accounts receivable manager, although one or more applications presented through the springboard interface may overlap. The number and type of user roles may vary from implementation to implementation...As indicated above, springboard interface 114 may additionally or alternatively select applications to present based on access patterns. For example, springboard interface 114 may be configured to present the application most frequently used by an individual user or by users sharing a common role. Springboard interface 114 may maintain statistics, such as a count value that is periodically reset or decremented, for each application to track the frequency of access. The applications with the highest value may be selected for presentation. As the access patterns evolve over time, the springboard interface 114 may be automatically updated. If an application is no longer being accessed, then springboard interface 114 may replace the application with another that is more frequently accessed...Springboard interface 114 may additionally or alternatively select applications to present based on user preferences, which may be defined with respect to user groups (e.g., via user roles) and/or individual users. User preferences may be determined based on feedback or other input received from application users. For example, users may explicitly select applications that the user would like to include on the springboard interface. As another example, users may rate applications. Highly rated applications may be included on the springboard, whereas poorly rated applications may be omitted...” paragraphs 0029/0048/0058/0059/0060), 
the matching module obtains, by means of matching, each application corresponding to each theme type according to the first theme type and the second theme type, and displays the each application corresponding to the each theme type on a display screen (“...In one or more embodiments, springboard interface 114 is initialized when a user begins a new session within multi-tier system 100. During the initialization process, springboard interface 114 identifies a group of applications to make accessible to the end user and generates an interactive graphical interface based on the identified group of applications. The interactive graphical interface is then presented such that the end user may quickly access and navigate between the identified group of applications...The initialization process of springboard interface 114 may be performed during runtime. For example, the GUI elements of springboard interface 114 may be selected, generated, and presented in a manner that varies from one session to another. The dynamic nature of the springboard interface 114 allows for multi-tier system 100 to adjust the look, feel, and functionality based on runtime attributes in a manner that optimizes task execution...Springboard interface 114 may additionally or alternatively select applications to present based on user preferences, which may be defined with respect to user groups (e.g., via user roles) and/or individual users. User preferences may be determined based on feedback or other input received from application users. For example, users may explicitly select applications that the user would like to include on the springboard interface. As another example, users may rate applications. Highly rated applications may be included on the springboard, whereas poorly rated applications may be omitted...” paragraphs 0053/0054/0060); 
the theme type recognition module recognizes, after receiving a first manipulation instruction from a user (interactive interface/clicking/selecting icon), a theme type corresponding to the first manipulation instruction, and displays the each application matching the theme type on the display screen (“...Referring again to FIG. 2, the set of operations further comprises presenting the interactive interface for accessing the subset of applications to an end user (Operation 208). For example, the interactive interface may be returned by web server 104 to one of clients 102a-b and rendered for display to an end user..In one or more embodiments, the interactive interface includes a link for each of the subset of applications. The interactive interface may allow the user to navigate between the different applications to perform different tasks with minimal input. For example, the user may navigate to an interface for an application with a single click (or other input) of a graphical element corresponding to the application. Example interface layouts are presented in the section below...4. Springboard Presentation and Contextual Navigation...When a user first initiates a session with multi-tier system 100, springboard interface 114 may be presented as or in conjunction with a landing page. By integrating the springboard interface into a landing page, the user may quickly launch instances of applications/tasks that are most relevant to and likely to be accessed by the user. FIG. 3A illustrates example landing page including springboard interface 300, in accordance with one or more embodiments. Springboard interface 300 includes several different applications related to sales order processing. For example, by clicking on or otherwise selecting the icon with the label "Enter Orders Header", a new application instance for generating new order headers may be launched. Any of the other icons may also be selected to launch instances of other corresponding applications. The applications that are displayed via the landing page may vary based on runtime attributes (e.g., user roles, access patterns, preferences, security permissions, etc.) as previously described...” paragraphs 0066-0069); and 
starts operating of the application through the application starting module (“...One or more clients, including clients 102a-b may initiate sessions with multi-tier system 100 through client applications. Example client applications include, but are not limited to, web browsers, gateways, and desktop applications. A client may invoke any of the applications within multi-tier system 100 to which the client has secure access. For a given session, the client may initiate a single instance of an application or multiple instances of an application. In addition, the client may initiate instances of several different applications, which may all be associated with the same session...” paragraph 0050), the theme type determining module is further used to determine a corresponding second theme type according to 
information of a third-party application and/or an independently-developed application having frequency of use by a current user is higher than a corresponding preset frequency, information of a theme type corresponding to the third-party application (third-party sources/platforms), information of a theme type corresponding to the independently-developed application information of a commodity wherein the current user follows the commodity, information of a brand of the commodity wherein the current user follows the brand of the commodity, information of a store for the commodity 2wherein the current user follows the store for the commodity, information of a consumption behavior of the current user, and information of a consumption frequency of the current user (“...The applications within multi-tier system 100 may include, but are not limited to, built-in applications, custom applications and/or external applications. Built in applications refer to applications that are integrated directly into a software product/package by a provider. For example, an ERP system may be deployed with several built-in applications for performing various tasks related to managing resources. A user may augment the built-in applications with custom and/or external applications. External applications include applications that are provided by third-party sources. These applications may be provided through third-party platforms and may be hosted on external servers. For example, the applications may include, but are not limited to applications provided through a cloud model, such as a Software-as-a-Service (SaaS) model. In other cases, the applications may be downloaded and installed within the same environment as the built-in applications...” paragraph 0048); 
wherein the first theme type comprises at least one of the following: 
an intelligent home control center, a transportation means control center, local or community, news, video, audio, search, social contact, shopping (sales order processing), catering, travel, entertainment, health, education, and office (“...When a user first initiates a session with multi-tier system 100, springboard interface 114 may be presented as or in conjunction with a landing page. By Springboard interface 300 includes several different applications related to sales order processing. For example, by clicking on or otherwise selecting the icon with the label "Enter Orders Header", a new application instance for generating new order headers may be launched. Any of the other icons may also be selected to launch instances of other corresponding applications. The applications that are displayed via the landing page may vary based on runtime attributes (e.g., user roles, access patterns, preferences, security permissions, etc.) as previously described...In FIG. 3A, the landing page includes a single instance of a springboard interface (i.e., springboard interface 300). In other instances, a landing page may include a plurality of springboard interfaces. For example, FIG. 3B illustrates an example landing page including several different springboard interfaces, in accordance with one or more embodiments. The landing page includes springboard interface 302, which includes the same links as Each springboard interface presents a different set of applications that have been logically grouped together. In the present example, springboard interface 302 presents applications related to sales order processing, springboard interface 304 presents a single application related to daily sales order management processing, and springboard interface 306 presents applications related to performing journaling operations...” paragraph 0069/0070), 
wherein the application comprises at least one of a third-party application and a user independently-developed application (“...The applications within multi-tier system 100 may include, but are not limited to, built-in applications, custom applications and/or external applications. Built in applications refer to applications that are integrated directly into a software product/package by a provider. For example, an ERP system may be deployed with several built-in applications for performing various tasks related to managing resources. A user may augment the built-in applications with custom and/or external applications. Custom applications refer to applications External applications include applications that are provided by third-party sources. These applications may be provided through third-party platforms and may be hosted on external servers. For example, the applications may include, but are not limited to applications provided through a cloud model, such as a Software-as-a-Service (SaaS) model. In other cases, the applications may be downloaded and installed within the same environment as the built-in applications...” paragraph 0048). 
Wang is silent with reference to the application recognition module recognizes, after receiving a second manipulation instruction from the user, an application corresponding to the second manipulation instruction, imports a corresponding application through the application importing module.
Ramachandran teaches the application recognition module recognizes, after receiving a second manipulation instruction from the user, The mobile apps 124 represent software routines specifically downloaded by the user for use on the device. The mobile apps can take a variety of forms including games, communication programs (e.g., third party email, chat and texting systems, etc.), daily planners, ebook readers, geopositioning trackers, alert systems, and so on. Both the native apps 122 and the user downloaded apps 124 may be represented on the GUI 112 (FIG. 1) as icons that are individually selectable by the user as desired... For purposes of providing a concrete example, it is contemplated in FIG. 2 that a selected mobile application, referred to herein as "app 1," has been selected for download by the user of the device 102 to the mobile apps memory block 124. The selection process may be a result of the user responding to a mobile ad presented in another, previously downloaded mobile app, or through some other mechanism such as through one of the native apps. For example, the user may have requested the download by accessing a link in the native app 122 to a particular app store associated with the mobile apps manager 118...The successful download of the app 1 mobile app results in the display of an associated icon on the GUI 112 of the local device 102. User selection of the icon commences the execution of the app 1 mobile app. User termination of the app 1 mobile app may occur by the user selecting an exit button presented within the display of the app 1 mobile app, or by user selection of a power down or exit button on the device 102. While not limiting, it is contemplated that the app 1 mobile app will constitute an interactive game that involves user manipulation of animated characters presented on the GUI 112, such as incensed fowl which are catapulted by the user at a selectable trajectory toward self-satisfied boar...” paragraphs 0029/0034/0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Wang with the teaching of Ramachandran because the teaching of Ramachandran would improve the system of Wang by providing a technique of receiving data from a remote system, typically a server such as a web server, an FTP server, an email server, or other similar system for local use.

As to claim 7, see the rejection of claim 1 above.


typing a keyword related to a name of the intelligent service platform and/or a full name of the name of the intelligent service platform; 
touching an icon of an APP of the intelligent service platform wherein the icon of the APP of the intelligent service platform is displayed on the display screen; and 
starting the intelligent service platform in a form of a voice (“...Referring again to FIG. 2, the set of operations further comprises generating an interactive interface for accessing the subset of applications (Operation 206). The interactive interface may vary from one session to the next based on the subset of applications that were identified for presentation. In one or more embodiments, the interactive interface presents each application using one or more graphical elements, such as icons or any of the other GUI elements previously described. The graphical element may include embedded links for accessing a corresponding application in the subset of applications. A link may identify the location of an application interface or instructions for generating an application interface...In one or more embodiments, application manager 110 maintains a mapping between applications and corresponding graphical elements. For example, application manager 110 may map a unique application identifier, such as an application name and/or other attributes, to a corresponding icon. Additionally or alternatively, application manager 110 may map each application identifier to a link for invoking an application interface. Springboard interface 114 may access the mapping during runtime to determine which icons and links to include in the interactive interface...” paragraphs 0063-0064). 

As to claim 9, Wang teaches the intelligent service method according to claim 7, however it is silent with reference to wherein the method further comprises: 
5finding, by means of searching, corresponding content based on a satisfied preset condition and a search method matching a condition, and pushing the content to a specified user (track the frequency of access/ user access pattern), wherein a pushed content comprises at least: 
a column name of a next-level column associated with a current column, a pushed travel plan, pushed audio and video works of a comic dialogist, a pushed television or movie work of an actor, 
and/or the search method comprises at least one of the following:
finding, by means of searching, a column name of the next-level column associated with the current column in a cross search manner; 

finding, by means of searching, at least one item of a corresponding pushed content according to one or more of information of a frequency of consumption by the current user, information of a consumption behavior of the current user, and historical search data of the current user (track the frequency of access/ user access pattern) (“...Referring again to FIG. 2, the set of operations further comprises identifying a subset of applications to present via springboard interface 114 (Operation 204). As previously indicated, multi-tier system 100 may include a significant number of applications. In such cases, it may not be feasible to present links to every available application through springboard interface 114. The subset of applications may be identified and selected to increase task efficiency. For example, applications may be selected based on the likelihood that a user will access the application. Applications with little or no likelihood of being accessed may be omitted, while those with a high likelihood of being accessed may be included among the subset... In one or access patterns, preferences, and security permissions. These attributes may be indicative of the applications that a user is likely to access. For example, in an ITSM system, a user that has a role of database administrator (DBA) may be more likely to access applications related to managing database resources, whereas a network manager may be more likely to access applications related to network resources. An ERP system may have other roles, such as an accounts payable manager, an accounts receivable manager, an asset manager, etc. Springboard interface 114 may select different applications for different user roles. Thus, an accounts payable manager may not see the same applications as an accounts receivable manager, although one or more applications presented through the springboard interface may overlap. The number and type of user roles may vary from implementation to implementation...As indicated above, springboard interface 114 may additionally or alternatively select applications to present based on access patterns. For example, springboard interface 114 may be configured to present the application most frequently used by an individual user or by users sharing a common role. Springboard interface 114 may maintain statistics, such as a count value that is periodically reset or decremented, for each application to track the frequency of access. The applications with the highest value may be selected for presentation. As the access patterns evolve over time, the springboard interface 114 may be automatically updated. If an application is no longer being accessed, then springboard interface 114 may replace the application with another that is more frequently accessed...” paragraphs 0057-0069).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0129575 A1 to Wang et al. in view of U.S. Pub. No. 2013/0298034 A1 to Ramachandran et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2018/0143891 A1 to Polisetty et al.

BUT Polisetty teaches) wherein the intelligent service platform further comprises an intelligent home appliance terminal management module, the intelligent home appliance terminal management module (App catalog Manager 162/Data Collector 230) manages a plurality of collected operating data of a controlled intelligent home appliance terminal (IoT Devices), wherein the plurality of collected operating data comprises at least one of the following: data indicating whether a currently controlled intelligent home appliance terminal is in a normal operating state, power consumption data of the currently controlled intelligent home appliance terminal, a fault type of a fault wherein the fault occurs in the currently controlled intelligent home appliance terminal, data of a mode wherein in the mode the currently controlled intelligent home appliance terminal is started, data of 3time when the currently controlled intelligent home appliance terminal is automatically started, data of a duration wherein in the data of the duration the currently controlled intelligent home appliance terminal is automatically started, data of the number of times the currently controlled intelligent home appliance terminal is automatically started within According to one or more examples described herein, mobile application portfolio management system that monitors data related to the performance of a mobile application portfolio and automatically provides suggestions for improvements in the performance is disclosed. A mobile application portfolio can include a plurality of mobile applications (mobile apps) grouped according to different criteria. The mobile applications that are managed by the same entity may be grouped in a mobile application portfolio wherein the entity may also manage a plurality of such mobile application portfolios. Similarly, mobile application portfolios may be obtained by grouping the mobile applications that satisfy various criterial such as having a common domain or category, mobile applications serving within a geographic area, mobile applications catering to a particular demographic or mobile applications satisfying particular performance criteria and the like. The plurality of mobile applications within a mobile application portfolio may also include without limitation, different versions of the mobile applications that were released at different times, different versions released for different platforms including operating systems and/or devices and the like. The mobile application portfolio management system user devices that run the mobile applications. In addition, the mobile application portfolio management system may also interact with big data sources such as Hadoop.TM. to collect the requisite data. The data collected from the various data sources can include both application data and performance data. The application data can include data not directly related to the functioning of the mobile application such as number of users of the mobile application, revenue generated by the mobile application, number of downloads within a given time period, the ratings and reviews and the like. The performance data can be data that is directly related to the functioning of the application such as the mobile application download speed, speed with which the UIs of the mobile application load from a device memory, security of the mobile application, the user experience score, the quality of the mobile application code, crash data and the like...The app catalog manager 162 also includes a data collector 230 which interfaces with the various data sources 202, 204, 206, 208, 210 and 212 using the various mechanisms of the gateway layer 144. The data collector 230 can be configured to collect application data 222 such as but not limited to data regarding delivery model such as SaaS, private cloud, data regarding mobile platforms including iOS, Android, Windows phone, engagement data such as active users, unique visitors, user demographics, retention, downloads, average session time, financial data such as total transaction revenue, average revenue per user, average transaction value, lifetime value, other data such as session recordings/replay, heat map, the number of devices the application is currently operating on and the device attributes, the user reviews and ratings for the application, revenues from the application, the level of user engagement achieved by the application and the like. The data collector 230 also receives performance data 224 of the mobile application such as but not limited to crash data, CPU/Memory/Battery/Network usage, application security, user session attributes, and the like...The visualizations of KPIs and other metrics at the portfolio level may be generated in one or more of the dashboards 176. FIG. 8 shows an example of a dashboard 800 generated in accordance with examples disclosed herein. The dashboard 800 can show a portfolio level view of one of the mobile applications portfolios 110, 112. A user may drill down to get additional details about each mobile application via for example, clicking on the corresponding graphics within the dashboards 176 or using other interactive elements provided on the dashboard 800. In FIG. 8, mobile apps are shown in green 802, amber 804, or red 806 categories based on performance. A user may specify KPIs, which may include metrics or values derived from metrics collected by the app catalog manager 162, and thresholds for KPIs. For example, to be in the green category, a mobile app should not have had a critical failure in the last 6 months. To be in the amber category, a mobile app should not have had a critical failure in the past 3 months, and to be in the red category, a mobile app should not have had a critical failure in the past 1 month. A critical failure may be defined by the user or within the mobile application portfolio management system 100 based on KPIs, and can include failures derived from crash logs...Quality quadrants 810 are also shown, and include information about crashes for the mobile apps. Data for crashes may be shown based on aggregated data for devices and OSs, and based on geographic regions. Also, app maturity 812 may be shown and information for crash logs may be shown at the portfolio level. App maturity may be based on length of time since the last crash...” paragraphs 0018/0019/0036/0052/0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Wang and Ramachandran with the teaching of Polisetty because the teaching of Polisetty would improve the system of Wang and Ramachandran by providing a manager for collecting information and managing networked IOT devices based on the collected information.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0129575 A1 to Wang et al. in view of U.S. Pub. No. 2013/0298034 A1 to Ramachandran et al. and further in view of U.S. Pub. No. 2018/0143891 A1 to Polisetty et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2006/0156281 A1 to Yoon et al.

As to claim 6, Wang as modified by Ramachandran and Polisetty teaches the intelligent service platform according to claim 5, however it is silent with reference to wherein the intelligent home appliance terminal managed by the intelligent home appliance terminal management module comprises at least one of the following: 
an air conditioner, a robot, a door lock, a refrigerator, a washing machine, an automatic pet feeder, an automatic pet water feeder, an oven, and an intelligent speaker.  
Yoon teaches wherein the intelligent home appliance terminal managed by the intelligent home appliance terminal management module comprises at least one of the following: 
an air conditioner, a robot, a door lock, a refrigerator, a washing machine, an automatic pet feeder, an automatic pet water feeder, an oven, and an intelligent speaker (“...For example, in the case in which the resolution of the first control device to control a washing machine that is a home network appliance or to collect the state of the washing machine is 1024.times.768 and its script code 420a exists, the script code 420b or 420c of the second control device having a resolution of 320.times.240 is created using the script code 420a of the first control device...The apparatus to control the home network appliance 210 or to collect the state of the home network appliance 210 uses the graphic user interface that is familiar with the user, and the images that constitute the graphic user interface are generally in the form of fragments. Additionally, the user may transfer a control command to the home network appliance 210 by selecting the fragmented image using a selector or a short-cut key, and transfer the state of the home network appliance 210 to the user using a method to substitute the image of the fragmented part by another image and so on....” paragraphs 0043/0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Wang, Ramachandran and Polisetty with the teaching of Yoon because the teaching of Yoon would improve the system of Wang, Ramachandran and Polisetty by providing a control device to collecting and controlling the state of washing machines (Yoon paragraph 0043).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0129575 A1 to Wang et al. in view of U.S. Pub. No. 2013/0298034 A1 to Ramachandran et al. as applied to claim 7 above, and further in view of U.S. Pub. No. 2019/0306024 A1 to Petria et al.

As to claim 10, Wang as modified by Ramachandran teaches the intelligent service method according to claim 7, however it is silent with reference to wherein the method further comprises: acquiring configuration information of an APP of the intelligent service platform on a smart phone, and synchronously pushing the configuration information to a terminal device installed 6with the APP of the intelligent service platform, wherein the terminal device comprises at least one or more of an other smart phone, a computer, a television, and an automobile terminal device.
Petria teaches wherein the method further comprises: 
acquiring configuration information (Configuration data) of an APP of the intelligent service platform on a smart phone (User Device 130), and synchronously pushing the configuration information to a terminal device installed 6with the APP of the intelligent service platform, wherein the terminal device comprises at least one or more of an other smart phone, a computer, a television, and an automobile terminal device (“...Turning FIG. 4, a simplified block diagram 400 is shown illustrating an example deployment of an IoT application using an enhanced gateway 150. The gateway 150 may include an IoT server 405 to serve one or more IoT applications using various combinations of devices (e.g., 105a,b,d) within wireless communication range of the gateway 150. The gateway 150 may additionally include a local configuration/service manager 410 (e.g., implementing functionality combining configuration manager 240 and application manager 255 of FIG. 2) which may manage access to local and remote configuration data and service logic as well as the provisioning of devices (e.g., 105a,b,d) in an IoT deployment with the same. Local configuration data and service logic may be stored in local storage 415 of the gateway 150. Additional configuration data and service logic may also be accessed and utilized by the gateway 150 by accessing (e.g., through configuration/service manager 410) one or more remote configuration and/or service managers (e.g., collectively 420) serving configuration data and/or service logic (e.g., at data store(s) 425). Further, an end user device 130, such as the device of a user administrating or otherwise associated with a particular IoT application deployment, may provide additional configuration data and/or service logic for use by the gateway. Selection of the particular configuration data or service logic (e.g., from remote or local configuration storage) to be used in the deployment may be controlled by a user through user device 130, among other examples. Whether the configuration data or service logic originates from remote storage (e.g., 425), from a user device 130 (or other device (e.g., 105a) to be potentially included in the deployed IoT application), local storage of the gateway 150, or another source, the configuration data or service logic is to be first provided to the configuration/service manager 410 on the gateway 150 before being used for runtime deployment...The gateway 150, itself, may be configured to deploy various instances of the same IoT applications or of different IoT applications. Settings of each of these deployment instances may be pre-programmed or may be provided by an administrator (e.g., through an application on a user device (e.g., 130) in communication with the gateway 150), and these settings may be defined in and implemented through service logic and configuration data the gateway utilizes in runtime deployment of an IoT application. For instance, a service manager (e.g., 410) of the gateway 150 may determine that particular service logic is to be employed for a particular IoT application deployment. The service logic may be accessed from local storage 415 and may, in some cases, indicate coordination with one or more other systems (e.g., 420) running additional service logic remote from the gateway 150, which the local service manager 410 is to request and utilize in certain circumstances and transactions. Upon identifying the service logic to use, the service manager 410 can provide the service logic 430 to the runtime manager 250 to initiate deployment of a corresponding IoT application...With the set of devices selected for a corresponding IoT application deployment, automated configuration of the devices may be performed by the gateway 150. Configuration data may embody a configuration that identifies one or more static settings relevant to a particular device to which the configuration is being applied. Multiple configurations may be provided for use in provisioning multiple different types of devices in a given deployment. Various configuration data in data stores may describe multiple, different preset configurations, each tailored to a specific scenario or deployment. In a particular deployment, configuration data may be provided for each asset abstraction, or taxonomy, to be included in a corresponding IoT application (e.g., programmed according to the asset abstractions). Configuration data may be provided in a standard format, such as XML, JSON or CBOR file, among other examples. The local configuration manager (e.g., 410) may handle the deployment of configurations on the discovered devices (e.g., 105a,b,d). The communication between the gateway 150 and the devices (e.g., 105a,b,d) in a corresponding location or coverage area may be handled by the IoT server component 405. The IoT server 405 may additionally support protocol adaptation and connection management to facilitate potentially multiple distinct (and contemporaneous) deployments of one or more IoT applications (which potentially employ devices with differing communication capabilities and use various communication protocols, etc.). Configuration data is sent from the local configuration manager to corresponding devices discovered and selected for deployment in a particular IoT application, Depending on the number of devices, hardware capabilities of the local gateway 150 and the local network bandwidth and latency each device (e.g., 105a,b,d) in a deployment, the gateway 150 may either send configuration data directly to each of the IoT devices in the deployment or may utilize one or more of the devices to distribute configuration data to other devices in a peer-to-peer fashion, among other examples...” paragraphs 0071/0072/0076).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pat. No. 10,810,005 B2 issued to Hua et al. and directed to application grouping operation method and terminal.
U.S. Pub. No. 2017/0322702 A1 to Wang et al. and directed to displaying an application interface of organized group of application.
U.S. Pub. No. 2014/0324873 A1 to Lee and directed to system for managing app icons displayed on a screen by determining a group for the app icons according to a predetermined classification rule and controlling the app icons displayed according to the determined group.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 






/CHARLES E ANYA/Primary Examiner, Art Unit 2194